 


110 HR 964 : Securely Protect Yourself Against Cyber Trespass Act
U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IIB 
110th CONGRESS 1st Session 
H. R. 964 
IN THE SENATE OF THE UNITED STATES 
 
June 7, 2007 
 Received; read twice and referred to the Committee on Commerce, Science, and Transportation 
 
AN ACT 
To protect users of the Internet from unknowing transmission of their personally identifiable information through spyware programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Securely Protect Yourself Against Cyber Trespass Act or the Spy Act. 
2.Prohibition of unfair or deceptive acts or practices relating to spyware 
(a)ProhibitionIt is unlawful for any person, who is not the owner or authorized user of a protected computer, to engage in unfair or deceptive acts or practices that involve any of the following conduct with respect to the protected computer: 
(1)Taking control of the computer by— 
(A)utilizing such computer to send unsolicited information or material from the computer to others; 
(B)diverting the Internet browser of the computer, or similar program of the computer used to access and navigate the Internet— 
(i)without authorization of the owner or authorized user of the computer; and 
(ii)away from the site the user intended to view, to one or more other Web pages, such that the user is prevented from viewing the content at the intended Web page, unless such diverting is otherwise authorized; 
(C)accessing, hijacking, or otherwise using the modem, or Internet connection or service, for the computer and thereby causing damage to the computer or causing the owner or authorized user or a third party defrauded by such conduct to incur charges or other costs for a service that is not authorized by such owner or authorized user; 
(D)using the computer as part of an activity performed by a group of computers that causes damage to another computer; or 
(E)delivering advertisements or a series of advertisements that a user of the computer cannot close or terminate without undue effort or knowledge by the user or without turning off the computer or closing all sessions of the Internet browser for the computer. 
(2)Modifying settings related to use of the computer or to the computer’s access to or use of the Internet by altering— 
(A)the Web page that appears when the owner or authorized user launches an Internet browser or similar program used to access and navigate the Internet; 
(B)the default provider used to access or search the Internet, or other existing Internet connections settings; 
(C)a list of bookmarks used by the computer to access Web pages; or 
(D)security or other settings of the computer that protect information about the owner or authorized user for the purposes of causing damage or harm to the computer or owner or user. 
(3)Collecting personally identifiable information through the use of a keystroke logging function. 
(4)Inducing the owner or authorized user of the computer to disclose personally identifiable information by means of a Web page that— 
(A)is substantially similar to a Web page established or provided by another person; and 
(B)misleads the owner or authorized user that such Web page is provided by such other person. 
(5)Inducing the owner or authorized user to install a component of computer software onto the computer, or preventing reasonable efforts to block the installation or execution of, or to disable, a component of computer software by— 
(A)presenting the owner or authorized user with an option to decline installation of such a component such that, when the option is selected by the owner or authorized user or when the owner or authorized user reasonably attempts to decline the installation, the installation nevertheless proceeds; or 
(B)causing such a component that the owner or authorized user has properly removed or disabled to automatically reinstall or reactivate on the computer. 
(6)Misrepresenting that installing a separate component of computer software or providing log-in and password information is necessary for security or privacy reasons, or that installing a separate component of computer software is necessary to open, view, or play a particular type of content. 
(7)Inducing the owner or authorized user to install or execute computer software by misrepresenting the identity or authority of the person or entity providing the computer software to the owner or user. 
(8)Inducing the owner or authorized user to provide personally identifiable, password, or account information to another person— 
(A)by misrepresenting the identity of the person seeking the information; or 
(B)without the authority of the intended recipient of the information. 
(9)Removing, disabling, or rendering inoperative a security, anti-spyware, or anti-virus technology installed on the computer. 
(10)Installing or executing on the computer one or more additional components of computer software with the intent of causing a person to use such components in a way that violates any other provision of this section. 
(b)GuidanceThe Commission shall issue guidance regarding compliance with and violations of this section. This subsection shall take effect upon the date of the enactment of this Act. 
(c)Effective DateExcept as provided in subsection (b), this section shall take effect upon the expiration of the 6-month period that begins on the date of the enactment of this Act. 
3.Prohibition of collection of certain information without notice and consent 
(a)Opt-in RequirementExcept as provided in subsection (e), it is unlawful for any person— 
(1)to transmit to a protected computer, which is not owned by such person and for which such person is not an authorized user, any information collection program, unless— 
(A)such information collection program provides notice in accordance with subsection (c) before downloading or installing any of the information collection program; and 
(B)such information collection program includes the functions required under subsection (d); or 
(2)to execute any information collection program installed on such a protected computer unless— 
(A)before execution of any of the information collection functions of the program, the owner or an authorized user of the protected computer has consented to such execution pursuant to notice in accordance with subsection (c); and 
(B)such information collection program includes the functions required under subsection (d). 
(b)Information Collection Program 
(1)In generalFor purposes of this section, the term information collection program means computer software that performs either of the following functions: 
(A)Collection of personally identifiable informationThe computer software— 
(i)collects personally identifiable information; and 
(ii)
(I)sends such information to a person other than the owner or authorized user of the computer, or 
(II)uses such information to deliver advertising to, or display advertising on, the computer. 
(B)Collection of information regarding internet activity to deliver advertisingThe computer software— 
(i)collects information regarding the user’s Internet activity using the computer; and 
(ii)uses such information to deliver advertising to, or display advertising on, the computer. 
(2)Exception for software collecting information regarding internet activity within a particular web siteComputer software that otherwise would be considered an information collection program by reason of paragraph (1)(B) shall not be considered such a program if— 
(A)the only information collected by the software regarding the user’s internet activity, and used to deliver advertising to, or display advertising on, the protected computer, is— 
(i)information regarding Web pages within a particular Web site; or 
(ii)in the case of any Internet-based search function, user-supplied search terms necessary to complete the search and return results to the user; 
(B)such information collected is not sent to a person other than— 
(i)the provider of the Web site accessed or Internet-based search function; or 
(ii)a party authorized to facilitate the display or functionality of Web pages within the Web site accessed; and 
(C)the only advertising delivered to or displayed on the computer using such information is advertising on Web pages within that particular Web site. 
(c)Notice and Consent 
(1)In generalNotice in accordance with this subsection with respect to an information collection program is clear and conspicuous notice in plain language, set forth as the Commission shall provide, that meets all of the following requirements: 
(A)The notice clearly distinguishes a statement required under subparagraph (B) from any other information visually presented contemporaneously on the computer. 
(B)The notice contains one of the following statements, as applicable, or a substantially similar statement: 
(i)With respect to an information collection program described in subsection (b)(1)(A): This program will collect and transmit information about you. Do you accept?. 
(ii)With respect to an information collection program described in subsection (b)(1)(B): This program will collect information about Web pages you access and will use that information to display advertising on your computer. Do you accept?. 
(iii)With respect to an information collection program that performs the actions described in both subparagraphs (A) and (B) of subsection (b)(1): This program will collect and transmit information about you and will collect information about Web pages you access and use that information to display advertising on your computer. Do you accept?. 
(C)The notice provides for the user— 
(i)to grant or deny consent referred to in subsection (a) by selecting an option to grant or deny such consent; and 
(ii)to abandon or cancel the transmission or execution referred to in subsection (a) without granting or denying such consent. 
(D)The notice provides an option for the user to select to display on the computer, before granting or denying consent using the option required under subparagraph (C), a clear description of— 
(i)the types of information to be collected and sent (if any) by the information collection program; 
(ii)the purpose for which such information is to be collected and sent; and 
(iii)in the case of an information collection program that first executes any of the information collection functions of the program together with the first execution of other computer software, the identity of any such software that is an information collection program. 
(E)The notice provides for concurrent display of the information required under subparagraphs (B) and (C) and the option required under subparagraph (D) until the user— 
(i)grants or denies consent using the option required under subparagraph (C)(i); 
(ii)abandons or cancels the transmission or execution pursuant to subparagraph (C)(ii); or 
(iii)selects the option required under subparagraph (D). 
(2)Single noticeThe Commission shall provide that, in the case in which multiple information collection programs are provided to the protected computer together, or as part of a suite of functionally related software, the notice requirements of paragraphs (1)(A) and (2)(A) of subsection (a) may be met by providing, before execution of any of the information collection functions of the programs, clear and conspicuous notice in plain language in accordance with paragraph (1) of this subsection by means of a single notice that applies to all such information collection programs, except that such notice shall provide the option under subparagraph (D) of paragraph (1) of this subsection with respect to each such information collection program. 
(3)Change in information collectionIf an owner or authorized user has granted consent to execution of an information collection program pursuant to a notice in accordance with this subsection: 
(A)In generalNo subsequent such notice is required, except as provided in subparagraph (B). 
(B)Subsequent noticeThe person who transmitted the program shall provide another notice in accordance with this subsection and obtain consent before such program may be used to collect or send information of a type or for a purpose that is materially different from, and outside the scope of, the type or purpose set forth in the initial or any previous notice. 
(4)RegulationsThe Commission shall issue regulations to carry out this subsection. 
(d)Required FunctionsThe functions required under this subsection to be included in an information collection program that executes any information collection functions with respect to a protected computer are as follows: 
(1)Disabling functionWith respect to any information collection program, a function of the program that allows a user of the program to remove the program or disable operation of the program with respect to such protected computer by a function that— 
(A)is easily identifiable to a user of the computer; and 
(B)can be performed without undue effort or knowledge by the user of the protected computer. 
(2)Identity function 
(A)In generalWith respect only to an information collection program that uses information collected in the manner described in subparagraph (A)(ii)(II) or (B)(ii) of subsection (b)(1) and subject to subparagraph (B) of this paragraph, a function of the program that provides that each display of an advertisement directed or displayed using such information, when the owner or authorized user is accessing a Web page or online location other than of the provider of the computer software, is accompanied by the name of the information collection program, a logogram or trademark used for the exclusive purpose of identifying the program, or a statement or other information sufficient to clearly identify the program. 
(B)Exemption for embedded advertisementsThe Commission shall, by regulation, exempt from the applicability of subparagraph (A) the embedded display of any advertisement on a Web page that contemporaneously displays other information. 
(3)RulemakingThe Commission may issue regulations to carry out this subsection. 
(e)Limitation on LiabilityA telecommunications carrier, a provider of information service or interactive computer service, a cable operator, or a provider of transmission capability shall not be liable under this section to the extent that the carrier, operator, or provider— 
(1)transmits, routes, hosts, stores, or provides connections for an information collection program through a system or network controlled or operated by or for the carrier, operator, or provider; or 
(2)provides an information location tool, such as a directory, index, reference, pointer, or hypertext link, through which the owner or user of a protected computer locates an information collection program. 
(f)Study and additional exemption 
(1)Study and reportThe Commission shall conduct a study to determine the applicability of the information collection prohibitions of this section to information that is input directly by users in a field provided on a website. The study shall examine— 
(A)the nature of such fields for user input; 
(B)the use of a user’s information once input and whether such information is sent to a person other than the provider of the Web site; 
(C)whether such information is used to deliver advertisements to the user’s computer; and 
(D)the extent of any notice provided to the user prior to such input. 
(2)ReportThe Commission shall transmit a report on such study to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than the expiration of the 6-month period that begins on the date on which final regulations are issued under section 9. The requirements of subchapter I of chapter 35 of title 44, United States Code, shall not apply to the report required under this subsection. 
(3)RegulationIf the Commission finds that users have adequate notice regarding the uses of any information input directly by the user in a field provided on a website, such that an exemption from the requirements of this section, or a modification of the notice required by this section is appropriate for such information, and that such an exemption or modification is consistent with the public interest, the protection of consumers, and the purposes of this Act, the Commission may prescribe such an exemption or modification by regulation. 
4.Enforcement 
(a)Unfair or Deceptive Act or PracticeThis Act shall be enforced by the Commission under the Federal Trade Commission Act (15 U.S.C. 41 et seq.). A violation of any provision of this Act or of a regulation issued under this Act shall be treated as an unfair or deceptive act or practice violating a rule promulgated under section 18 of the Federal Trade Commission Act (15 U.S.C. 57a). 
(b)Penalty for Pattern or Practice Violations 
(1)In generalNotwithstanding subsection (a) and the Federal Trade Commission Act, in the case of a person who engages in a pattern or practice that violates section 2 or 3, the Commission may, in its discretion, seek a civil penalty for such pattern or practice of violations in an amount, as determined by the Commission, of not more than— 
(A)$3,000,000 for each violation of section 2; and 
(B)$1,000,000 for each violation of section 3. 
(2)Treatment of single action or conductIn applying paragraph (1)— 
(A)any single action or conduct that violates section 2 or 3 with respect to multiple protected computers shall be treated as a single violation; and 
(B)any single action or conduct that violates more than one paragraph of section 2(a) shall be considered multiple violations, based on the number of such paragraphs violated. 
(c)Required ScienterCivil penalties sought under this section for any action may not be granted by the Commission or any court unless the Commission or court, respectively, establishes that the action was committed with actual knowledge or knowledge fairly implied on the basis of objective circumstances that such act is unfair or deceptive or violates this Act. 
(d)Factors in Amount of PenaltyIn determining the amount of any penalty pursuant to subsection (a) or (b), the court shall take into account the degree of culpability, any history of prior such conduct, ability to pay, effect on ability to continue to do business, and such other matters as justice may require. 
(e)Exclusiveness of RemediesThe remedies in this section (and other remedies available to the Commission in an enforcement action against unfair and deceptive acts and practices) are the exclusive remedies for violations of this Act. 
(f)Effective DateTo the extent only that this section applies to violations of section 2(a), this section shall take effect upon the expiration of the 6-month period that begins on the date of the enactment of this Act. 
5.Limitations 
(a)Law Enforcement AuthoritySections 2 and 3 shall not apply to— 
(1)any act taken by a law enforcement agent in the performance of official duties; or 
(2)the transmission or execution of an information collection program in compliance with a law enforcement, investigatory, national security, or regulatory agency or department of the United States or any State in response to a request or demand made under authority granted to that agency or department, including a warrant issued under the Federal Rules of Criminal Procedure, an equivalent State warrant, a court order, or other lawful process. 
(b)Exception Relating to SecurityNothing in this Act shall apply to— 
(1)any monitoring of, or interaction with, a protected computer— 
(A)in connection with the provision of a network access service or other service or product with respect to which the user of the protected computer is an actual or prospective customer, subscriber, registered user, or account holder; 
(B)by the provider of that service or product or with such provider’s authorization; and 
(C)that involves or enables the collection of information about the user’s activities only with respect to the user’s relationship with or use of such service or product, to the extent that such monitoring or interaction is for the purpose of network security, computer security, diagnostics, technical support or repair, network management, authorized updates of software, or for the detection or prevention of fraudulent activities; or
(2)a discrete interaction with a protected computer by a provider of computer software solely to determine whether the user of the computer is authorized to use such software, that occurs upon— 
(A)initialization of the software; or 
(B)an affirmative request by the owner or authorized user for an update of, addition to, or technical service for, the software. 
(c)Good Samaritan Protection 
(1)In generalNo provider of computer software or of interactive computer service may be held liable under this Act on account of any action voluntarily taken, or service provided, in good faith to remove or disable a program used to violate section 2 or 3 that is installed on a computer of a customer of such provider, if such provider notifies the customer and obtains the consent of the customer before undertaking such action or providing such service. 
(2)ConstructionNothing in this subsection shall be construed to limit the liability of a provider of computer software or of an interactive computer service for any anti-competitive act otherwise prohibited by law. 
(d)Limitation on LiabilityA manufacturer or retailer of computer equipment shall not be liable under this Act to the extent that the manufacturer or retailer is providing third party branded computer software that is installed on the equipment the manufacturer or retailer is manufacturing or selling. 
(e)Services Provided by Cable Operators and Satellite CarriersIt shall not be a violation of section 3 for a satellite carrier (as such term is defined in section 338(k) of the Communications Act of 1934 (47 U.S.C. 338(k)) or cable operator (as such term is defined in section 631(a)(2) of such Act (47 U.S.C. 551(a)(2))) to— 
(1)utilize a navigation device (as such term is defined in the rules of the Federal Communications Commission); 
(2)interact with such a navigation device; or 
(3)transmit software to or execute software installed on such a navigation device to provide service or collect or disclose subscriber information, if the provision of such service, the utilization of or the interaction with such device, or the collection of or disclosure of such information, is subject to section 338(i) or section 631 of the Communications Act of 1934.
6.Effect on other laws 
(a)Preemption of State Law 
(1)Preemption of spyware lawsThis Act supersedes any provision of a statute, regulation, or rule of a State or political subdivision of a State that expressly regulates— 
(A)unfair or deceptive conduct with respect to computers similar to that described in section 2(a); 
(B)the transmission or execution of a computer program similar to that described in section 3; or 
(C)the use of computer software that displays advertising content based on the Web pages accessed using a computer. 
(2)Additional preemption 
(A)In generalNo person other than the Attorney General of a State may bring a civil action under the law of any State if such action is premised in whole or in part upon the defendant violating any provision of this Act. 
(B)Protection of consumer protection lawsThis paragraph shall not be construed to limit the enforcement of any State consumer protection law by an Attorney General of a State. 
(3)Protection of certain state lawsThis Act shall not be construed to preempt the applicability of— 
(A)State trespass, contract, or tort law; or 
(B)other State laws to the extent that those laws relate to acts of fraud. 
(4)Effective dateThe preemption provided for under this subsection shall take effect, with respect to specific provisions of this Act, on the effective date for such provisions. 
(b)Preservation of FTC AuthorityNothing in this Act may be construed in any way to limit or affect the Commission’s authority under any other provision of law, including the authority to issue advisory opinions (under part 1 of volume 16 of the Code of Federal Regulations), policy statements, or guidance regarding this Act. 
7.FTC report on cookies 
(a)In GeneralNot later than the expiration of the 6-month period that begins on the date on which final regulations are issued under section 9, the Commission shall submit a report to the Congress regarding the use of cookies in the delivery or display of advertising to the owners and users of computers. The report shall examine the extent to which cookies are or may be used to transmit to a third party personally identifiable information of a computer owner or user, information regarding Web pages accessed by the owner or user, or information regarding advertisements previously delivered to a computer, for the purpose of— 
(1)delivering or displaying advertising to the owner or user; or 
(2)assisting the intended recipient to deliver or display advertising to the owner, user, or others. The report shall examine and describe the methods by which cookies and the Web sites that place them on computers function separately and together, and shall compare the use of cookies with the use of information collection programs (as such term is defined in section 3) to determine the extent to which such uses are similar or different. The report may include such recommendations as the Commission considers necessary and appropriate, including treatment of cookies under this Act or other laws.
(b)Effective DateThis section shall take effect on the date of the enactment of this Act. 
(c)Paperwork reduction requirementsThe requirements of subchapter I of chapter 35 of title 44, United States Code, shall not apply to the report required under this section. 
8.FTC report on information collection programs installed before effective dateNot later than the expiration of the 6-month period that begins on the date on which final regulations are issued under section 9, the Commission shall submit a report to the Congress on the extent to which there are installed on protected computers information collection programs that, but for installation prior to the effective date under section 11(a), would be subject to the requirements of section 3. The report shall include recommendations regarding the means of affording computer users affected by such information collection programs the protections of section 3, including recommendations regarding requiring a one-time notice and consent by the owner or authorized user of a computer to the continued collection of information by such a program so installed on the computer. The requirements of subchapter I of chapter 35 of title 44, United States Code, shall not apply to the report required under this section. 
9.Regulations 
(a)In GeneralThe Commission shall issue the regulations required by this Act not later than the expiration of the 9-month period beginning on the date of the enactment of this Act. In exercising its authority to issue any regulation under this Act, the Commission shall determine that the regulation is consistent with the public interest and the purposes of this Act. Any regulations issued pursuant to this Act shall be issued in accordance with section 553 of title 5, United States Code. 
(b)Effective DateThis section shall take effect on the date of the enactment of this Act. 
10.DefinitionsFor purposes of this Act: 
(1)Cable operatorThe term cable operator has the meaning given such term in section 602 of the Communications Act of 1934 (47 U.S.C. 522). 
(2)CollectThe term collect, when used with respect to information and for purposes only of section 3(b)(1)(A), does not include obtaining of the information by a party who is intended by the owner or authorized user of a protected computer to receive the information or by a third party authorized by such intended recipient to receive the information, pursuant to the owner or authorized user— 
(A)transferring the information to such intended recipient using the protected computer; or 
(B)storing the information on the protected computer in a manner so that it is accessible by such intended recipient. 
(3)Computer; protected computerThe terms computer and protected computer have the meanings given such terms in section 1030(e) of title 18, United States Code. 
(4)Computer software 
(A)In generalExcept as provided in subparagraph (B), the term computer software means a set of statements or instructions that can be installed and executed on a computer for the purpose of bringing about a certain result. 
(B)ExceptionsSuch term does not include— 
(i)computer software that is placed on the computer system of a user by an Internet service provider, interactive computer service, or Internet Web site solely to enable the user subsequently to use such provider or service or to access such Web site; 
(ii)a cookie; or 
(iii)any other type of text or data file that solely may be read or transferred by a computer. 
(5)CommissionThe term Commission means the Federal Trade Commission. 
(6)DamageThe term damage has the meaning given such term in section 1030(e) of title 18, United States Code. 
(7)Unfair or deceptive acts or practicesThe term unfair or deceptive acts or practices has the meaning applicable to such term for purposes of section 5 of the Federal Trade Commission Act (15 U.S.C. 45). 
(8)DisableThe term disable means, with respect to an information collection program, to permanently prevent such program from executing any of the functions described in section 3(b)(1) that such program is otherwise capable of executing (including by removing, deleting, or disabling the program), unless the owner or operator of a protected computer takes a subsequent affirmative action to enable the execution of such functions. 
(9)Information collection functionsThe term information collection functions means, with respect to an information collection program, the functions of the program described in subsection (b)(1) of section 3. 
(10)Information serviceThe term information service has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). 
(11)Interactive computer serviceThe term interactive computer service has the meaning given such term in section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)). 
(12)InternetThe term Internet means collectively the myriad of computer and telecommunications facilities, including equipment and operating software, which comprise the interconnected world-wide network of networks that employ the Transmission Control Protocol/Internet Protocol, or any predecessor or successor protocols to such protocol, to communicate information of all kinds by wire or radio. 
(13)Personally identifiable information 
(A)In generalThe term personally identifiable information means the following information, to the extent only that such information allows a living individual to be identified from that information: 
(i)First and last name of an individual. 
(ii)A home or other physical address of an individual, including street name, name of a city or town, and zip code. 
(iii)An electronic mail address. 
(iv)A telephone number. 
(v)A social security number, tax identification number, passport number, driver’s license number, or any other government-issued identification number. 
(vi)A credit card number. 
(vii)Any access code, password, or account number, other than an access code or password transmitted by an owner or authorized user of a protected computer to the intended recipient to register for, or log onto, a Web page or other Internet service or a network connection or service of a subscriber that is protected by an access code or password. 
(viii)Date of birth, birth certificate number, or place of birth of an individual, except in the case of a date of birth transmitted or collected for the purpose of compliance with the law. 
(B)RulemakingThe Commission may, by regulation, add to the types of information described in subparagraph (A) that shall be considered personally identifiable information for purposes of this Act, except that such additional types of information shall be considered personally identifiable information only to the extent that such information allows living individuals, particular computers, particular users of computers, or particular email addresses or other locations of computers to be identified from that information. 
(14)Suite of functionally related softwareThe term suite of functionally related software means a group of computer software programs distributed to an end user by a single provider, which programs enable features or functionalities of an integrated service offered by the provider. 
(15)Telecommunications carrierThe term telecommunications carrier has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). 
(16)TransmitThe term transmit means, with respect to an information collection program, transmission by any means. 
(17)Web pageThe term Web page means a location, with respect to the World Wide Web, that has a single Uniform Resource Locator or another single location with respect to the Internet, as the Federal Trade Commission may prescribe. 
(18)Web siteThe term web site means a collection of Web pages that are presented and made available by means of the World Wide Web as a single Web site (or a single Web page so presented and made available), which Web pages have any of the following characteristics: 
(A)A common domain name. 
(B)Common ownership, management, or registration. 
11.Applicability and sunset 
(a)Effective DateExcept as specifically provided otherwise in this Act, this Act shall take effect upon the expiration of the 12-month period that begins on the date of the enactment of this Act. 
(b)ApplicabilitySection 3 shall not apply to an information collection program installed on a protected computer before the effective date under subsection (a) of this section. 
(c)SunsetThis Act shall not apply after December 31, 2013. 
   Passed the House of Representatives June 6, 2007. Lorraine C. Miller, Clerk.Deborah M. Spriggs, Deputy Clerk.   
  
